                     Case 19-50764-BLS             Doc 23     Filed 03/27/21       Page 1 of 3

                         UNITED STATES BANKRUPTCY COURT
                                  District of Delaware
                              824 Market Street, 3rd Floor
                                 Wilmington, DE 19801
In Re:                                                    Bankruptcy Case No.: 17−12560−BLS
Woodbridge Group of Companies, LLC
     Debtor                                               Bankruptcy Chapter: 11
__________________________________________

Michael Goldberg

      Plaintiff                                           Adv. Proc. No.: 19−50764−BLS

      vs.

Kurt Sickles, in his capacity as a Sole Proprietor of
the Defined Benefit Pension Plan and Trust; Kurt
Sickles

      Defendant(s)

                                             JUDGMENT BY DEFAULT

       On 6/19/20, default was entered against defendant(s) Kurt Sickles, in his capacity as a Sole Proprietor of the
Defined Benefit Pension Plan and Trust; Kurt Sickles. The plaintiff has requested entry of judgment by default, has
filed an affidavit of the amount due, and has stated that this/these defendant(s) is/are not in the military service.
Furthermore, it appears from the record that this/these defendant(s) is/are not an infant or incompetent person.
Therefore, pursuant to Fed.R.Civ.P. 55(b)(1), as incorporated by Fed.R.Bankr.P. 7055, judgment is entered against
this/these defendant(s) in favor of the plaintiff as follows:

      Judgment is entered against defendant(s) Kurt Sickles, in his capacity as a Sole Proprietor of the Defined
Benefit Pension Plan and Trust; Kurt Sickles in the amount of $55,416.58 plus court filing costs in the amount of
$350.00 .




Date: 3/25/21

                                                                               Una O'Boyle, Clerk of Court




(VAN−433b)
                                Case 19-50764-BLS                     Doc 23          Filed 03/27/21              Page 2 of 3
                                                              United States Bankruptcy Court
                                                                   District of Delaware
Goldberg,
       Plaintiff                                                                                                       Adv. Proc. No. 19-50764-BLS
Sickles,
       Defendant
                                                     CERTIFICATE OF NOTICE
District/off: 0311-1                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: Mar 25, 2021                                               Form ID: van433b                                                           Total Noticed: 2
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Mar 27, 2021:
NONE
Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
ust                    + Email/Text: USTPRegion03.WL.ECF@USDOJ.GOV
                                                                                        Mar 25 2021 20:38:00      U.S. Trustee, Office of United States Trustee, J.
                                                                                                                  Caleb Boggs Federal Building, 844 King Street,
                                                                                                                  Suite 2207, Lockbox 35, Wilmington, DE
                                                                                                                  19801-3519
ust                    + Email/Text: USTPRegion03.WL.ECF@USDOJ.GOV
                                                                                        Mar 25 2021 20:38:00      U.S. Trustee, Office of the United States Trustee,
                                                                                                                  J. Caleb Boggs Federal Building, 844 King Street,
                                                                                                                  Suite 2207, Lockbox 35, Wilmington, DE
                                                                                                                  19801-3519

TOTAL: 2


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Mar 27, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on March 25, 2021 at the address(es) listed
below:
Name                               Email Address
Andrew W. Caine
                                   on behalf of Plaintiff Michael Goldberg acaine@pszyjw.com

Bradford J. Sandler
                                   on behalf of Plaintiff Michael Goldberg bsandler@pszjlaw.com
                          Case 19-50764-BLS                 Doc 23         Filed 03/27/21          Page 3 of 3
District/off: 0311-1                                        User: admin                                                   Page 2 of 2
Date Rcvd: Mar 25, 2021                                     Form ID: van433b                                             Total Noticed: 2
Bridget Gallerie
                           on behalf of Claims Agent Epiq Class Action & Claims Solutions Inc. Pacerteam@choosegcg.com

Colin R. Robinson
                           on behalf of Plaintiff Michael Goldberg crobinson@pszjlaw.com


TOTAL: 4
